UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 10) Internet Patents Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 46063G101 (CUSIP Number) February 10, 2012 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box:o 1 Names Of Reporting Persons.I.R.S. Identification No. Of Above Person (Entities Only) Hussein A. Enan 2 Check The Appropriate Box If A Member Of A Group (a) Ô (b) Ô 3 SEC Use Only 4 Source of Funds PF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) 6 Citizenship or Place of Organization Canada Number of 7 Sole Voting Power Shares Beneficially Owned By 8 Shared Voting Power By Each Reporting Person 9 Sole Dispositive Power With 10 Shared Dispositive Power 11 Aggregate Amount Beneficially Owned By Each Reporting Person 12 Check If The Aggregate Amount In Row (11) Excludes Certain Shares Ô 13 Percent Of Class Represented By Amount In Row 11 25.1% 14 Type Of Reporting Person IN 1 Names Of Reporting Persons.I.R.S. Identification No. Of Above Person (Entities Only) Danielle S. Enan 2 Check The Appropriate Box If A Member Of A Group (a) Ô (b) Ô 3 SEC Use Only 4 Source of Funds PF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) 6 Citizenship or Place of Organization Canada NUMBER OF 7 Sole Voting Power SHARES BENEFICIALLY OWNED BY 8 Shared Voting Power BY EACH REPORTING PERSON 9 Sole Dispositive Power WITH 10 Shared Dispositive Power 11 Aggregate Amount Beneficially Owned By Each Reporting Person 12 Check If The Aggregate Amount In Row (11) Excludes Certain Shares Ô 13 Percent Of Class Represented By Amount In Row 11 25.1% 14 Type Of Reporting Person IN This Amendment No. 10 to Schedule 13D amends a prior statement on Schedule 13D (the “Schedule 13D”) filed on February 26, 2003 and subsequently amended relating to shares of common stock, par value $0.001 (“Common Stock”) of Internet Patents Corporation, a Delaware corporation (“Company”).The Schedule 13D is amended only as expressly reported herein and otherwise remains unchanged. Item 4Purpose of Transaction The purchases of the Reporting Persons were made over time for investment purposes.The share ownership of the Reporting Persons first exceeded 20% of the outstanding shares of the Company on January 26, 2003. Since the last Amendment of the Schedule 13D, the Reporting Persons acquired 438,167 shares upon the exercise of employee stock options. Except as set forth above, the filers do not have any intention to engage in any of the transactions enumerated in Items 4(a) through 4(j) of this Schedule.Each of the Reporting Persons intends to continuously review its investment in the Company, and may in the future determine, either alone or as part of a group, to acquire additional securities of the Company, through open market purchases, private agreements, the granting of stock options by the Company, or otherwise.Each of the Reporting Persons may also dispose of all or a portion of the shares of Common Stock through open market transactions or in privately negotiated transactions to one or more persons, and may consider alternatives with respect to the securities of the Company.Notwithstanding anything contained herein, each of the Reporting Persons reserves the right to change its intention with respect to any or all such matters. Item 5Interest in Securities of the Issuer Mr. Hussein Enan is the beneficial owner of 1,940,231shares of Common Stock (representing 1,895,655 shares of Common Stock and options to purchase 44,576 shares that are exercisable or will become exercisable within 60 days of the date of this Amendment).Mr. Enan’s percentage ownership is 25.1% based on 7,722,314 shares of common stock outstanding as of February 10, 2012, plus any securities held by Mr. Enan that are exercisable for or convertible into common shares within sixty (60) days after the date of this Report, in accordance with Rule 13d-3(d)(1) under the Securities Exchange Act of 1934, as amended. Mr. Enan has sole voting and dispositive power over 1,898,981shares. Mrs. Danielle Enan is the beneficial owner of 1,940,231 shares of Common Stock (representing 1,895,655 shares of Common Stock and options to purchase 44,576 shares that are exercisable or will become exercisable within 60 days of the date of this Amendment).Mrs. Enan’s percentage ownership is 25.1% based on 7,722,314 shares of common stock outstanding as of February 10, 2012, plus any securities held by Mrs. Enan that are exercisable for or convertible into common shares within sixty (60) days after the date of this Report, in accordance with Rule 13d-3(d)(1) under the Securities Exchange Act of 1934, as amended. Mrs. Enan has sole voting and dispositive power over 41,250 shares. Item 6Contracts, Arrangements, Understandings or Relationships With Respect toSecurities of the Issuer This joint filing is made pursuant to the Joint Filing Agreement dated February 23, 2012 attached as Exhibit 1. Item 7Material to be Filed as Exhibits EXHIBIT NO. DESCRIPTION 1 Joint Filing Agreement dated February 23, 2012 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 23, 2012 /s/ Hussein A. Enan /s/ Danielle S. Enan Hussein A. Enan Danielle S. Enan Exhibit Index EXHIBIT REFERENCE DESCRIPTION 1. Agreement to Jointly File Schedule 13D
